Case 1:20-cv-00804-RGA Document 178 Filed 12/02/20 Page 1 of 3 PageID #: 3349


                         MORRIS, NICHOLS, ARSHT                &   TUNNELL      LLP

                                        1201 N ORTH M ARKET S TREET
                                               P.O. B OX 1347
                                    W ILMINGTON , D ELAWARE 19899-1347

                                                (302) 658-9200
                                             (302) 658-3989 FAX

 JACK B. BLUMENFELD
 (302) 351-9291
 (302) 425-3012 FAX
 jblumenfeld@mnat.com


                                              December 2, 2020

VIA ELECTRONIC FILING

The Honorable Richard G. Andrews
United States District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 North King Street
Wilmington, DE 19801-3555


         Re:          Sanofi-Aventis U.S. LLC, et al. v. Actavis LLC, et al., No. 20-cv-804-RGA
                      (consolidated) – Dispute Regarding Deposition of Dr. Sunil Gupta

Dear Judge Andrews,

        Pursuant to the Court’s November 25, 2020 Order (D.I. 167) and Section 4(f) of the
Scheduling Order (D.I. 66), we write in response to Defendants’ November 30, 2020 letter (D.I.
174) requesting the Court to order that the deposition of third-party Dr. Sunil Gupta proceed for
ten hours over two days. Defendants’ letter downplays Dr. Gupta’s status as a third-party and
ignores the unique circumstances presented in this second litigation between the parties, including
that Dr. Gupta has already been deposed. The Court should deny Defendants’ request.

         Dr. Gupta is a third-party to this case who was already deposed for two days in an earlier
litigation between the parties while he was still employed by Plaintiffs. Moreover, Dr. Gupta is
busy with his professional endeavors: as an outside consultant he is presently serving as Chief
Medical Officer for a company in the middle of clinical trials of a drug candidate. Notwithstanding
his busy schedule, Dr. Gupta agreed to search for and produce documents and to appear for a
deposition in this litigation. Defendants’ letter provides no good cause as to why they need two
days of additional testimony as opposed to a one-day, seven hour deposition.

        This case involves two patents—U.S. Patent Nos. 10,583,110 and 10,716,777 (the
“Patents-in-Suit”)—that cover methods of using of Plaintiffs’ JEVTANA® (cabazitaxel) product
for increasing survival of patients with advanced prostate cancer that have failed previous
therapies. An earlier litigation between the parties in the District of New Jersey (“Prior New Jersey
Action”) involved different patents, one of which (U.S. Patent No. 8,927,592 (the “’592 Patent”))
Case 1:20-cv-00804-RGA Document 178 Filed 12/02/20 Page 2 of 3 PageID #: 3350

The Honorable Richard G. Andrews
December 2, 2020
Page 2


was a parent to the applications leading to the Patents-in-Suit. Although the claims of the three
patents are different, the specifications are identical, and they are all based on the results of the
TROPIC clinical trial, which Dr. Gupta designed, supervised, and analyzed.

         Based on the litigation history, the parties agreed to an expedited schedule in this case with
the mutual understanding that discovery would be limited and narrowly focused. In fact, when the
parties were negotiating the scheduling order, Defendants requested that discovery from the Prior
New Jersey Action, including certain deposition testimony, be treated as if it had taken place in
this action. See Exhibit A, Aug. 3, 2020 Email from A. Zalcenstein to W. Meier. In order to avoid
duplicative or excessive deposition testimony in light of the expedited schedule, Plaintiffs agreed
to Defendants’ request. Specifically, the parties agreed that “[a]ll fact deposition transcripts
concerning the subject matter of U.S. Patent No. 8,927,592 from the Consolidated Prior New
Jersey Action…shall have the same effect as if taken in the instant action[].” D.I. 66, Section
4(e)(i). Indeed, some Defendants have thus far not agreed to provide a 30(b)(6) witness on any of
Plaintiffs’ noticed Topics, citing this very agreement.

        In the Prior New Jersey Action, Dr. Gupta was designated to testify for Plaintiffs under
Federal Rule of Civil Procedure 30(b)(6) regarding several Topics concerning the ’592 Patent, the
examples disclosed therein, the TROPIC study, and the regulatory filings related to Jevtana®
(cabazitaxel). See Exhibit B, Plaintiffs’ Responses and Objections to Defendants’ Notice of
30(b)(6) Deposition from Prior New Jersey Action. He was deposed for two days, and Defendants
are able to use all of that testimony in this case given the parties’ agreement.

        Defendants’ claims that the breadth of the subject matter on which Dr. Gupta will testify
here justify additional time are overstated. Dr. Gupta is currently designated on seven 30(b)(6)
Topics for his upcoming deposition. Three of those seven Topics are practically verbatim to
Topics on which Dr. Gupta was previously designated and deposed in the Prior New Jersey Action.
See Exhibit C, Defendants’ Notice of 30(b)(6) Deposition in this case (compare Exhibit C, Topics
1, 2, and 13 with Exhibit B, Topics 1, 2, 13). In addition, there is substantial overlap between the
seven Topics on which Dr. Gupta is designated. For example, Topic 1 relates to conception and
reduction to practice of the inventions, Topic 2 relates to the research and development regarding
the claimed inventions, and Topic 3 is directed to the TROPIC study underlying the claimed
inventions. The regulatory Topics also have substantial overlap – Topic 13 relates to regulatory
submissions for Jevtana®, Topic 14 relates to prescribing information for Jevtana® (necessarily
included in the regulatory submissions ), and Topic 15 relates to the indications for Jevtana®
(again necessarily included in regulatory submissions and the prescribing information). Thus, the
number of Topics on which Dr. Gupta is designated (seven) reflects Defendants’ choice of
overlapping Topics, not the breadth of the testimony that will be elicited.

        Furthermore, Dr. Gupta’s designation as a 30(b)(6) witness does not justify additional time.
As noted above, many of the 30(b)(6) Topics concern Dr. Gupta’s role in the TROPIC study and
the claimed inventions that arose from that study. Consequently, Dr. Gupta’s testimony as a
corporate witness should be coextensive with testimony given in his personal capacity as the
inventor. Defendants do not identify any non-overlapping issue to justify an additional three hours.
Case 1:20-cv-00804-RGA Document 178 Filed 12/02/20 Page 3 of 3 PageID #: 3351

The Honorable Richard G. Andrews
December 2, 2020
Page 3


Moreover, because they are able to use his deposition in the prior case, Defendants will not need
to spend any significant time on matters such as Dr. Gupta’s background, which was explored in
the Prior New Jersey Action.

        The fact that the allotted time to depose Dr. Gupta may be split among the Defendants does
not support granting additional time either. Defendants Sandoz and Actavis are represented by the
same counsel, so there will be at most four sets of attorneys that could question Dr. Gupta, and
those attorneys should coordinate their efforts to complete their examination within seven hours.
Most of the Topics identified by Defendants on which Dr. Gupta will testify relate to validity,
which is an issue that is common to all Defendants, as evidenced by their jointly served invalidity
contentions. Therefore, Defendants should at least be required to make all efforts to complete Dr.
Gupta’s deposition in seven hours instead of preemptively requesting more time.

         Finally, none of the cases cited by Defendants support their request. None of them was the
second litigation between the same parties regarding the same reference listed product. And none
of those cases involved a third-party inventor who was previously deposed. Two of Defendants’
citations are scheduling orders that permitted more than seven hours for inventor depositions that
did not involve disputes. See, e.g., Merck Sharp & Dohme Corp. v. Ajanta Pharma Ltd., C.A. No.
20-815-RGA, D.I. 16 (D. Del. Sept. 2, 2020); Astellas Pharma Inc. v. Actavis Labs. FL, Inc. et al.,
C.A. No. 16-1120-GMS, D.I. 38 (D. Del. July 20, 2017). The scheduling orders merely reflect the
parties’ agreed-upon discovery limitations. Bristol-Myers Squibb Co. et al. v Aurobindo Pharma,
USA Inc., C.A. No. 17-374-LPS, D.I. 164 (D. Del. May 14, 2018) does not support Defendants
either. It is an oral order regarding the parties’ proposals for deposition discovery generally, and
the parties agreed to defer setting deposition limitations until later in the case. See C.A. No. 17-
374-LPS, D.I. 19, ¶ 8(g) (D. Del. Nov. 2, 2017). The two-day deposition of Dr. Gupta in the Prior
New Jersey Action in combination with a third day of seven hours in this action is reasonable and
greatly exceeds the time allotted in other cases in this district where inventors were deposed once
for more than seven hours.

        For these reasons, Defendants’ letter provides no good cause for the additional deposition
time they seek, and the Court should deny Defendants’ request for more than seven hours to depose
Dr. Gupta.

                                                     Respectfully,

                                                     /s/ Jack B. Blumenfeld
                                                     Jack B. Blumenfeld (#1014)

Enclosures

cc: All Counsel of Record (w/enc.)
